DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The objection to the specification provided in the office action dated 11/15/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 9, 11 – 13, and 15 - 19 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a control circuitry configured to transmit zoom lens position information indicating the position of the zoom lens and focus lens position information indicating the position of the focus lens to an imaging device, responsive to transmitting the zoom lens position information and the focus lens position information, receive second focus lens position information from the imaging device, the second focus lens position information based on the zoom lens position information and the focus lens position information, and perform focus control by driving the focus lens, the focus control based on the second focus lens position information and the cam curve; in combination with other elements of the claim.

Regarding claims 2 – 7, claims 2 – 7 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest a focus control circuitry configured to calculate an in-focus position of the focus lens, wherein the focus control circuitry is further configured to receive an input of pixel information regarding a detection information acquisition pixel, calculate a defocus amount based on the input of the pixel information, receive, from a connected interchangeable lens device, an input of multiple sets of lens position information regarding the focus lens and the zoom lens acquired at a predetermined time interval during an exposure time period of the detection information acquisition pixel, detect points, on the cam curve, corresponding to the multiple sets of lens position information, calculate an average value of multiple sets of the points that are detected on the cam curve, and calculate second focus lens position information by using the average value and the defocus amount; in combination with other elements of the claim.

Regarding claims 9 and 11 - 12, claims 9 and 11 - 12 are allowed as being dependent from allowed independent claim 8.

Regarding independent claim 13, the prior art of record fails to teach or fairly suggest the imaging device is configured to receive an input of pixel information regarding the detection information acquisition pixel, calculate the defocus amount based on the input of the pixel information, calculate second focus lens position information by using the lens position information from the interchangeable lens and the defocus amount, and output the second focus lens position information to the interchangeable lens, wherein the imaging device includes a memory that stores a cam curve representing a relationship between a position of the zoom lens and a position of the focus lens according to the subject distance, and the imaging device is further configured to detect points, on the cam curve, corresponding to multiple sets of the lens position information, calculate an average value of multiple sets of the points that are detected on the cam curve, and calculate the second focus lens position information by using the average value and the defocus amount; in combination with other elements of the claim.

Regarding independent claim 15, the prior art of record fails to teach or fairly suggest the imaging device is configured to receive an input of pixel information regarding the detection information acquisition pixel, calculate the defocus amount based on the input of the pixel information, calculate second focus lens position information by using the lens position information from the interchangeable lens and the defocus amount, and output the second focus lens position information to the interchangeable lens, the interchangeable lens includes a memory that stores a cam curve representing a relationship between a position of the zoom lens and a position of the focus lens according to the subject distance, and the interchangeable lens is further configured to acquire a latest zoom lens position after receiving an input of the second focus lens position information from the imaging device, detect, from the cam curve, a corresponding point between the second focus lens position information and the latest zoom lens position, and perform focus control based on the corresponding point that is detected; in combination with other elements of the claim.

Regarding independent claim 16, the prior art of record fails to teach or fairly suggest transmitting, with a control circuitry of an interchangeable lens, zoom lens position information indicating a position of a zoom lens and focus lens position information indicating a position of a focus lens to an imaging device, responsive to transmitting the zoom lens position information and the focus lens position information, receiving second focus lens position information from the imaging device, the second focus lens position information based on the zoom lens position information and the focus lens position information; and performing, with the control circuitry, focus control on a basis of the second focus lens position information that is received and cam curve; in combination with other elements of the claim.

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest an input of pixel information regarding a detection information acquisition pixel, calculating, with the focus control circuitry, a defocus amount based on the input of the pixel information; receiving, with the focus control circuitry, from a connected interchangeable lens device, an input of multiple sets of lens position information regarding a focus lens and a zoom lens acquired at a predetermined time interval during an exposure time period of the detection information acquisition pixel; detecting points, with the focus control circuitry, on a cam curve, corresponding to the multiple sets of lens position information; calculating, with the focus control circuitry, an average value of multiple sets of the points that are detected on the cam curve; and calculating, with the focus control circuitry, second focus lens position information by using the average value and the defocus amount; in combination with other elements of the claim.

Regarding independent claim 18, the prior art of record fails to teach or fairly suggest transmitting zoom lens position information indicating a position of the a zoom lens and focus lens position information indicating a position of a focus lens to an imaging device, responsive to transmitting the zoom lens position information and the focus lens position information, receiving second focus lens position information from the imaging device, the second focus lens position information based on the zoom lens position information and the focus lens position information; and performing the focus control on a basis of the second focus lens position information and a cam curve; in combination with other elements of the claim.

Regarding independent claim 19, the prior art of record fails to teach or fairly suggest receiving an input of pixel information regarding a detection information acquisition pixel and calculation of a defocus amount; receiving, from a connected interchangeable lens device, an input of multiple sets of lens position information regarding a focus lens and a zoom lens acquired at a predetermined time interval during an exposure time period of the detection information acquisition pixel; detecting points, on a cam curve, corresponding to the multiple sets of lens position information; calculating an average value of multiple sets of the points that are detected on the cam curve; and calculating second focus lens position information by using the average value and the defocus amount; in combination with other elements of the claim.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Przygodda (US Patent No. 2007/0165290) teaches a system with contrast reduction using sensitivity curves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
07/05/2022Primary Examiner, Art Unit 2696ou